NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.


In the Supreme Court of Georgia



                                                   Decided: October 4, 2022


                         S22A0754. WATTS v. THE STATE.


        BOGGS, Chief Justice.

       Appellant Ronregus Watts challenges his 2008 convictions for

felony murder and other crimes in connection with the shooting

death of Thomas Vinson. 1 Appellant contends that the evidence


       1Vinson was killed on December 22, 2006. On March 27, 2007, a Fulton
County grand jury indicted Appellant, along with Jarmarvis Dixon, for malice
murder, three counts of felony murder, armed robbery, hijacking a motor
vehicle, burglary, two counts of aggravated assault with a deadly weapon,
possession of a firearm during the commission of a felony, financial transaction
card theft, and two counts of financial transaction card fraud. Dixon was tried
the week before Appellant, and we later affirmed his convictions. See Dixon v.
State, 294 Ga. 40 (751 SE2d 69) (2013). Appellant pled guilty to the two counts
of financial transaction card fraud, and at a trial from April 14 to 21, 2008, the
jury acquitted him of malice murder but found him guilty of the remaining
charges. The trial court sentenced Appellant to serve life in prison for felony
murder based on aggravated assault for the shooting of Vinson, consecutive
terms of 20 years each for hijacking a motor vehicle and aggravated assault for
the pistol-whipping of Vinson, a consecutive term of five years for possession
of a firearm during the commission of a felony, and a total of three years
consecutive for the three financial transaction card convictions. The other two
felony murder counts were vacated by operation of law, and the court merged
the remaining counts for purposes of sentencing. The State did not file a cross-
presented at trial was legally insufficient to support his convictions,

and that the trial court erred in denying his motion to suppress his

statement to the police and physical and testimonial evidence

obtained as a result of his statement. As explained below, when

properly viewed in the light most favorable to the jury’s verdicts, the

evidence was sufficient to support Appellant’s convictions, and the

trial court did not err in denying his motion to suppress.

Accordingly, we affirm.

      1.    Viewed in the light most favorable to the verdicts, the

evidence at trial showed the following. In mid-October 2006,

Appellant began dating Tiarra Neely, and two weeks later, he moved

in with her and her two young children at her townhouse in the City

of East Point. Neely’s cousin, Jarmarvis Dixon, spent three or four

nights a week at Tiarra’s townhouse, sleeping on the sofa in the


appeal challenging the court’s merger rulings, and we decline to exercise our
discretion to review them on our own initiative. See Hood v. State, 303 Ga. 420,
424-425 (811 SE2d 392) (2018). On May 12, 2008, Appellant filed a motion for
new trial, which he amended with new counsel more than a decade later on
November 15, 2018. On May 29, 2019, the trial court denied the motion.
Appellant filed a timely notice of appeal, which he later amended, and the case
was docketed in this Court for the April 2022 term and submitted for decision
on the briefs.
                                       2
living room, and the rest of the time he slept at the home of Tiarra’s

younger sister, Shamika Neely.

     Sometime after dark on December 22, 2006, Appellant and

Dixon left Tiarra’s townhouse wearing dark sweatshirts and went to

the City of College Park, where they were walking along Hardin

Avenue when Susan Mercer pulled up to her house and put on her

blinker to indicate that she was turning into the driveway.

Appellant and Dixon, who had their hoods up, “took their time”

crossing Mercer’s driveway and then turned and looked at her in a

way that gave her an uneasy feeling. Mercer pulled into her

driveway, turned off her SUV, and gathered her things, but before

getting out, she looked in the rearview mirror. Mercer saw either

Appellant or Dixon standing behind her SUV with his legs apart, his

hands in his sweatshirt, and a disturbing look on his face.

     Mercer, whose hands were shaking, put the keys back in the

ignition, started the SUV, backed out quickly, and drove off the way

that she came. Mercer used her cell phone to call her husband, who

told her to go back to the house and that he would have a neighbor,

                                  3
Ken Allen, meet her there. Mercer drove back home, parked in her

driveway, and waited for Allen, who came over on foot and escorted

her into the house. Before going inside, Mercer looked down the

street, saw Appellant and Dixon walking in the direction of the

rental house that Vinson and his wife owned, and said, “There they

go.”

       Allen told Mercer that he was going to get in his truck and go

check out the two men walking down the street who had frightened

her. Allen drove by Vinson’s rental house, where he saw Appellant

and Dixon leaning against the porch railing. Vinson’s truck was in

the carport, but Allen did not see Vinson. Allen drove four or five

houses down, turned left, went around the block, and drove back up

the street to the rental house. By that point, Vinson’s truck was

parked on the street, and either Appellant or Dixon was sitting in

the driver’s seat. Allen heard a loud noise from inside the rental

house that sounded “like a two-by-four hitting against the cement”

and saw either Appellant or Dixon run out of the house and across



                                  4
the carport and jump in the open passenger-side door of Vinson’s

truck. Appellant and Dixon then sped away in Vinson’s truck.

     Allen followed the truck for a brief time before calling 911 and

reporting it as a stolen vehicle. Allen then returned to the rental

house, where he noticed blood in the carport leading up to the door.

Allen went inside the house, where he found Vinson lying dead on

the laundry room floor from a close-range gunshot wound to the face.

Allen called 911 again, and the police soon arrived. In addition to

the gunshot wound, Vinson had blunt-force injuries to his ear and

the back of his head.

     Appellant and Dixon abandoned Vinson’s truck at an

apartment complex about three miles away from the rental house.

Surveillance video from a nearby Kroger recorded less than an hour

after the shooting showed Appellant and Dixon using one of Vinson’s

credit cards to buy a carton of Newport cigarettes.

     A few days after the shooting, Dixon told his cousin Shamika

that he “got some money” from “some dude” and produced Vinson’s

obituary from his pocket. Dixon said that he and Appellant killed

                                 5
Vinson, and he showed her a credit card that had Vinson’s name on

it.

      On the day after Christmas, Appellant and Dixon returned to

the same Kroger where they had been captured on video using one

of Vinson’s credit cards, and they were again captured on video using

one of Vinson’s credit cards to make a purchase. The police, who had

put an alert on Vinson’s credit cards, responded to the Kroger while

Appellant and Dixon were still there and took them to a police

station, where they were interviewed that evening after being

advised of their Miranda rights. See Miranda v. Arizona, 384 U.S.

436 (86 SCt 1602, 16 LE2d 694) (1966). The police interviews of

Appellant and Dixon were video recorded, but the recordings were

not introduced into evidence at Appellant’s trial.

      When Appellant’s interview ended in the early morning hours

of the day after the shooting, he led the police to Tiarra’s townhouse,

and she signed a consent-to-search form. Downstairs, the police

recovered two of Vinson’s checkbooks, a glove turned inside-out that

appeared to match a glove found at Vinson’s rental house, and a pair

                                  6
of blue jeans with blood splatter containing Vinson’s DNA. Upstairs,

the police found a box of Newport cigarettes in a closet in the

bedroom where Appellant and Tiarra slept.

     On the day after the search of the townhouse, a man who

worked at a car wash on the same street as the Kroger where

Appellant and Dixon were detained found Vinson’s wallet in a trash

can and turned it over to the police. The police later recovered

Vinson’s cell phone from a sewer on the same street.

     2.    Appellant contends that the evidence was legally

insufficient to support the jury’s guilty verdicts.

     When we consider the sufficiency of the evidence as a
     matter of federal due process, our review is limited to
     whether the trial evidence, when viewed in the light most
     favorable to the verdicts, is sufficient to authorize a
     rational trier of fact to find the defendant guilty beyond a
     reasonable doubt of the crimes of which he was convicted.
     See Jackson v. Virginia, 443 U.S. 307, 319 (99 SCt 2781,
     61 LE2d 560) (1979).

Moore v. State, 311 Ga. 506, 508 (858 SE2d 676) (2021) (citation and

punctuation omitted). We put aside any questions about conflicting

evidence, the credibility of the witnesses, or the weight of the


                                   7
evidence, leaving the resolution of such matters to the discretion of

the jury. See id. at 509. Moreover, “[w]hen we consider sufficiency,

we consider all the evidence admitted at trial, regardless of whether

the trial court erred in admitting some of that evidence.” Davenport

v. State, 309 Ga. 385, 397 (846 SE2d 83) (2020) (citation omitted;

emphasis in original). See also McDaniel v. Brown, 558 U.S. 120,

131 (130 SCt 665, 175 LE2d 582) (2010).

     When properly viewed in the light most favorable to the jury’s

verdicts, the evidence presented at trial and summarized above was

sufficient as a matter of constitutional due process to authorize a

rational jury to find Appellant guilty beyond a reasonable doubt,

either as a principal or as a party to the crimes. See Jackson, 443

U.S. at 319. See also OCGA § 16-2-20 (defining parties to a crime);

Dickey v. State, 313 Ga. 593, 597 (872 SE2d 297) (2022) (“[T]he jury

may infer a common criminal intent from the defendant’s presence,

companionship, and conduct with another perpetrator before,

during, and after the crimes.”).



                                   8
     3.    Appellant also contends that the trial court erred in

denying his motion to suppress his statement to the police and the

evidence to which his statement led, namely, the physical evidence

recovered from Tiarra’s townhouse and Tiarra and Shamika Neely’s

testimony at trial. Appellant cites former OCGA § 24-3-50, which

applied to his 2008 trial and said, with emphasis added: “To make a

confession admissible, it must have been made voluntarily, without

being induced by another by the slightest hope of benefit or remotest

fear of injury.” 2 Appellant claims that the police induced his

statement by threatening him with the death penalty and impliedly

promising him that if he confessed, the death penalty would be

taken off the table, which he argues constituted an improper hope of

benefit requiring the exclusion not only of his statement, but all the

evidence to which his statement led under the “fruit of the poisonous




     2  Former OCGA § 24-3-50 and its companion provision, former OCGA
§ 24-3-51, were carried forward without substantive change into Georgia’s new
Evidence Code, which took effect on January 1, 2013. See OCGA §§ 24-8-824
and 24-8-825. See also Brown v. State, 290 Ga. 865, 868-869 & n.1 (725 SE2d
320) (2012) (discussing former OCGA §§ 24-3-50 and 24-3-51).

                                     9
tree” doctrine. See generally Wong Sun v. United States, 371 U.S.

471, 484-488 (83 SCt 407, 9 LE2d 441) (1963) (discussing the “fruits”

extension of the exclusionary rule). This claim fails for at least two

reasons.3

      First, we have repeatedly held that informing a murder suspect

that “the crime is potentially punishable by death is simply an

explanation of the seriousness of his situation” that does not render

his statement inadmissible under former OCGA § 24-3-50. Funes v.

State, 289 Ga. 793, 797 (716 SE2d 183) (2011) (citation and internal

punctuation omitted). The record shows that nothing more than that

occurred here. Second, the fruit of the poisonous tree doctrine does

not apply to violations of former OCGA § 24-3-50. See State v.

Chulpayev, 296 Ga. 764, 783-784 (770 SE2d 808) (2015). Thus, even

if Appellant’s statement to the police had been induced by an

improper hope of benefit – and the record shows that it was not –

the trial court still would have acted properly in denying his motion


      3 As noted above, Appellant’s video-recorded statement to the police was
not introduced into evidence at his trial. Thus, any error in denying his motion
to suppress as to the video-recorded statement itself was harmless.
                                      10
to suppress with regard to the physical and testimonial evidence

that he claims was obtained as a result of his statement.

Accordingly, the trial court did not err in denying Appellant’s motion

to suppress on the basis of former OCGA § 24-3-50.

     Judgment affirmed. All the Justices concur.




                                 11